Citation Nr: 0906857	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Evaluation of lumbar degenerative joint disease, 
currently rated as 40 percent disabling.

2.  Entitlement to separate evaluations for neurological 
manifestations of lumbar degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1974 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in July 2007.  A transcript of her hearing 
has been associated with the record.

In March 2008 the Board remanded the issue of entitlement to 
an evaluation in excess of 20 percent for low back 
disability.  While the appeal was in remand status, the AOJ 
granted an evaluation of 40 percent for the low back 
disability, effective February 5, 2004, the date of receipt 
of the veteran's claim.

The issues of entitlement to separate ratings for radicular 
symptoms of the lower extremities is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Lumbar degenerative joint disease is manifested by pain and 
spasm on motion, severe limitation of motion, and radiologic 
evidence of degenerative changes. 



CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
arthritis of the lumbar spine have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 
5003, 5237, 5242, 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in April 2004 discussed the evidence necessary 
to support a claim for service connection.  She was asked to 
identify providers of treatment during service and 
thereafter.  The evidence of record was listed and the 
veteran was told how VA would assist her in obtaining further 
relevant evidence.  

A March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.

In June 2008 the veteran was advised of the status of her 
appeal.  The evidence of record was listed and the veteran 
was told how VA would assist her in developing additional 
evidence.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that she was provided with a 
meaningful opportunity during the pendency of her appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board observes that the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  The notice provided in April 2005 
predated the grant of service connection.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

With respect to VA's duty to assist, the Board notes that VA 
examinations were conducted and treatment records have been 
associated with the claims file.  The Board finds that the 
examinations were adequate, in that they were performed by 
neutral, skilled examiners who accurately recited the 
Veteran's history and provided in depth examinations of her 
functional capability.  The Veteran testified before the 
undersigned.  She has not identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

Treatment records from Kaiser Permanente reflect the 
veteran's history of chronic low back pain, reported in 
December 1997.  A December 2002 treatment record indicates a 
history of scoliosis and arthritis.  The provider noted a 
history of chronic low back pain and that X-rays revealed 
mild scoliosis and degenerative joint disease at L4-5.  The 
veteran was provided with an authorization for handicap 
parking.

On VA examination in October 2004, the veteran complained of 
chronic back pain since a fall in 1976.  She related that she 
was unable to get comfortable and that she had poor sleep.  
She reported that the pain was aggravated by housework, 
sitting, standing, walking, bending, and getting in and out 
of the car.  She indicated that she used a cane and that it 
helped.  She described her pain as constant, in the mid to 
low back without radiation.  She denied tingling or numbness 
of the extremities, as well as bladder and bowel dysfunction.  
On physical examination, there was increased thoracic convex 
curve and normal lumbar lordosis.  The examiner noted 
bilateral paravertebral low back muscle spasm and tenderness 
to palpation.  Straight leg raising was negative bilaterally.  
Range of motion testing revealed flexion to 45 degrees, 
extension to 10 degrees, left lateral flexion to 10 degrees, 
right lateral flexion to 20 degrees, and rotation to 15 
degrees bilaterally.  All ranges of motion were limited by 
increased pain and spasm.  The examiner indicated that there 
would be a factor of 10 to 15 percent further loss of motion 
during flare ups due to pain and fatigue.  Neurologically, 
deep tendon reflexes were hyper reflexive and sensation was 
intact.  X-rays revealed degenerative disc disease at the L4-
5 disc space.  The lumbar spine was otherwise within normal 
limits.  The diagnosis was lumbar degenerative joint disease.

An April 2005 MRI revealed a mild diffuse disc bulge at the 
L3-4 level, a mild to moderate diffuse disc bulge at the L4-5 
level leading to mild acquired canal stenosis with patent 
neural foramina, and no significant disc bulge or herniation 
at the L5-S1 level.  

A November 2005 VA treatment record indicates the veteran's 
complaint of pain radiating to the right leg but remaining 
above the knee.  She was referred for acupuncture.  

On consultation in January 2006, the veteran's gait was not 
antalgic.  Sensory was intact to pinprick.  Deep tendon 
reflexes were symmetrical, patellar 2+ and ankle 2+.  
Babinski testing revealed downgoing toes.  Lumbar acupuncture 
was scheduled.  

In June 2007, the veteran's deep tendon reflexes were normal.  
Heel and toe walking were normal.  Tandem gait test revealed 
no abnormalities.  The provider noted that May 2007 X-rays 
showed decreased disc space at L4-5 but no  listhesis and 
minimal levoscoliosis.  She also noted that a June 2007 MRI 
revealed decreased disc height at L4-5 with some modic 
changes and neuraforaminal stenosis.  The assessment was 
lumbar intervertebral disc degeneration.  The provider noted 
that the veteran had not yet maximized conservative 
treatment.  She was released without limitations.

At her July 2007 hearing, the veteran indicated that she had 
pain radiating down her legs.  She stated that her pain was 
consistently at an eight or nine on a scale from one to ten.  
She indicated that she could not perform normal activities.  
She noted that her job was flexible and that she was not 
required to take any time off because she could set her own 
schedule.  

An additional VA examination was carried out in  July 2008.  
The veteran's history was reviewed.  She reported chronic 
daily low back pain and indicated that the least amount of 
pain was 7/10.  She noted that during her work day, the pain 
escalated to 10/10, waxing and waning from 7/10 to 10/10 all 
day.  She complained of weakness, stiffness, fatigue, and 
lack of endurance.  She denied swelling, heat, redness, 
instability, and locking.  She reported occasional muscle 
spasms.  She noted that precipitating factors were all of her 
daily activities such as twisting and bending.  She related 
that she could sit or stand less than 10 to 15 minutes and 
that when she did stand, she had to lean on something.  She 
stated that she could walk a maximum of one half block.  She 
denied running or other high impact activities.  She related 
that physical therapy and acupuncture did not help and that 
neurontin also did not seem to help.  She stated that she 
received temporary relief with her TENS unit.  She reported 
that she occasionally used a cane.  She noted that she had 
daily flare-ups lasting five minutes, and that she had no 
additional limitation of motion with flare-ups.  She related 
that she was working full time and that she rarely missed 
work.  She indicated that she was not on restricted duty and 
that her job allowed her to lie down if necessary.  With 
respect to the effect of the disability on daily activities 
the examiner noted that the veteran did not run or 
participate in other sports.  She also noted that the veteran 
could not perform most household activities such as vacuuming 
and mopping, and that she had to limit cooking.  The veteran 
denied bowel or bladder symptomatology.  She claimed that she 
had radicular pain to the buttocks on the left and to 
slightly below the knee on the right.  

Physical examination revealed that the veteran changed 
positions frequently in the examination room from sitting to 
standing and vice versa.  The veteran did not use any 
assistive device and had difficulty arising from the 
interview chair.  She was rigid in her movements and walked 
with a guarded gait and no limp.  There was no visible 
scoliosis noted on clinical inspection.  There was no 
tenderness to palpation of the paravertebral musculature or 
spinous processes.  There was no spasm.  Range of motion 
testing revealed flexion to 5 degrees, extension to 10 
degrees, left lateral flexion to 15 degrees, right lateral 
flexion to 10 degrees, and lateral rotation to 20 degrees 
bilaterally.  Lateral rotation and extension caused no pain.  
Lateral flexion and flexion caused pain, with flexion causing 
a maximum amount of pain.  Straight leg raise in the sitting 
position caused mild pulling discomfort with extension of the 
knees in the sitting position.  Straight leg raising was 
positive for right lower back pain at 15 degrees on the right 
and left lower back pain at 30 degrees the left.  Lasegue 
tests were negative.  Motor strength was 5/5 in the lower 
extremities.  Deep tendon reflexes were physiologic at 2+.  
Sensation was normal to light touch and pressure in the lower 
extremities.  The veteran was gingerly able to walk on her 
tiptoes and heels.  Heel-shin maneuvers and tandem walking 
was performed guardedly.  The examiner noted that a June 2007 
MRI revealed degenerative disc disease and facet atrophy at 
L3-4, L4-5,a and L5-S1, with an overall impression of 
degenerative disc disease and facet arthropathy most 
remarkable at L4-5 where there was moderate to severe 
bilateral foraminal stenosis.  The diagnosis was multilevel 
degenerative disc disease and degenerative joint disease with 
bilateral L4-5 radiculopathy to the lower extremities.  The 
examiner indicated that there would be zero degrees of 
additional loss of range of motion due to pain or repetitive 
use based on three repetitions.  She noted that there was 
moderate fatigability and lack of endurance but no true 
muscle weakness or lack of coordination.  She noted that pain 
on repetitive use had the primary functional impact on the 
veteran's thoracolumbar spine.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's spine disability is currently evaluated 
pursuant to the General Rating Formula for Disease and 
Injuries of the Spine.  This formula provides that where 
there is disability with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the following evaluations are warranted for spine disability:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees.  The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

Normal forward flexion of the cervical 
spine is 0 to 45 degrees, extension is 0 
to 45 degrees, left and right lateral 
flexion are 0 to 45 degrees and left and 
right lateral rotation are 0 to 80 
degrees.  The normal combined range of 
motion for the cervical spine is 340 
degrees.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  A 10 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent rating is assigned 
for incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks during the past 12 
months.  Note 1 provides that for the purposes of evaluations 
under Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Upon review of the evidence pertaining to this disability, 
the Board has concluded that an evaluation in excess of 40 
percent is not warranted.  The current 40 percent evaluation 
contemplates forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  The evidence reflects that flexion was 
most recently measured at 5 degrees, which supports the 
current rating.  A higher rating requires the presence of 
unfavorable ankylosis of the entire thoracolumbar spine.  No 
such finding has been made.  Moreover, incapacitating 
episodes caused by intervertebral disc syndrome have not been 
identified.  In fact, the veteran has reported that she has 
lost very little time from work due to her low back 
disability.  

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  However, neither the 
lay nor medical evidence reflects the functional equivalent 
of the criteria required for a higher evaluation.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board notes that the veteran is competent to report that 
his disability is worse.  In fact, the AOJ, following Remand, 
determined that swhe was correct and assigned the maximum 
evaluation for limitiaotn of motion during the entire 
rating/appeal period.  We again note that 40 percent is the 
maximum evaluation for limitiaton of motion and functional 
impairment.  Johnston v. Brown, 10 Vet. App. 80 (1997)

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§ 4.1, 4.2, 4.41 (2008).  The functional impairment that can 
be attributed to pain, weakness, limitation of motion, and 
excess fatigability has been taken into account.  DeLuca.
The Court has noted that section 4.40 recognizes functional 
loss or a limitation of motion and that functional loss 
caused by either factor should be compensated at the same 
rate.  Hence, under the regulations, the functional loss due 
to pain is to be rated at the same level as the functional 
loss where range of motion is impeded.  Schafrath.   

The Board has also given due consideration to the holding of 
the Court's holding in Fenderson v. West, 12 Vet. App. 119 
(1999).  However, in the case at hand, it is clear that, over 
the course of the veteran's appeal, symptomatology 
attributable to her service-connected low back disability has 
remained relatively stable and that a uniform evaluation is 
most appropriate.  In any case, based on a review of the 
entire evidence of record, the Board is of the opinion that, 
throughout the pendency of this appeal, the symptomatology 
attributable to the Veteran's service-connected low back 
disability has not, in fact, undergone varying and distinct 
levels of severity.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1) (2008).  However, the Board notes that 
the record reflects that the veteran has not required 
frequent periods of hospitalization for this disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  Therefore, there is no reason to 
believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for 
extra-schedular consideration is not in order.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating. The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbar degenerative joint disease is denied.


REMAND

At the July 2008 examination, the examining physician noted 
that straight leg raising was positive for low back pain, but 
noted that Lasegue tests were negative.  Motor, sensation, 
and reflexes were normal on examination.  The diagnosis 
included radiculopathy of the lower extremities.  It appears 
that these statements by the examiner are in conflict to the 
extent that the findings suggest neurological involvement, 
and clarification must be sought prior to a determination of 
whether separate evaluations are in order for neurologic 
symptoms of the lower extremities.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA 
neurological examination to determine 
whether she has neurological 
manifestations caused by her service-
connected low back disability.  Upon 
review of the claims file and examination 
of the Veteran, the examiner should 
identify all neurological manifestations 
of the lower extremities (paralysis, 
neuritis, or neuralgia) related to her 
service-connected low back disability.  

A complete rationale should accompany any 
opinion provided.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


